     Case: 1:20-cv-05338 Document #: 44 Filed: 12/16/20 Page 1 of 4 PageID #:2133




                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION


XYZ CORPORATION,
                                                     CASE NO.: 1:20-CV-05338
        PLAINTIFF,

V.
                                                     JUDGE MARVIN E. ASPEN
THE PARTNERSHIPS AND UNINCORPORATED
ASSOCIATIONS IDENTIFIED ON SCHEDULE A,
                                                     MAGISTRATE JUDGE JEFFREY I. CUMMINGS
        DEFENDANTS.


                                   NOTICE OF DISMISSAL

        Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), Plaintiff hereby files this Notice of Voluntary

Dismissal, without prejudice, as to the following Defendant(s) identified on Schedule A of the

Complaint:

                     NO.                           DEFENDANT
                       3                                13113122
                       8                             2014-bicycle
                      10                           2018upsidedown
                      14                                  abapeer
                      28                                animallov
                      32                               atom.2014
                      50                          brotherhuang1983
                      52                              buyawilldeal
                      63                              chineseherb
                      64                                  cleanto
                      67                                 cloudfliy
                      69                                 cnhistar
                      86                                  dgbear
                     101                            duhongxia2018
                     103                                 dxpro-us
                     106                          easyglobalbuying
                     112                                er1310-79
                     121                                feng1970
                     134                               gietopstore
                     135                               gmb.co.ltd
                     139                               gracewater
                     169                             huizheng1029
                     173                                 i-choose
                     183                              jianjian2015
                     194                               kvvhome09
Case: 1:20-cv-05338 Document #: 44 Filed: 12/16/20 Page 2 of 4 PageID #:2134



             196                   lalang_accessory_supply
             261                             olyli42b7
             283                           red_star1689
             300                        shopitemsnack07
             326                       the_eastern_vogue
             327                       thelittleblackdress
             342                               udo*14
             344                             unvo5542
             358                           worldsale18
             363                         XRCJSXSH520
             365                            yanzhgu_0
             367                             yejia8818
             467                            youkouking
             469                            YSD Direct
             475                                ablave
             477                               aduom
             479                               AlenX
             482                              amaping
             483                         ambrilliant2deal
             485                          AVK Products
             487                           beauty mask
             488                           bestshop999
             494                      Carrolls Irish Gifts
             500                           clinch a deal
             508                            Dai Mei Jin
             510                           deal hobbies
             511                          x hot popcorn
             512                            Ding Goods
             514                          dreamingtrue
             525                         Free and happy
             527                              fusicase
             529                          GARY TODD
             530                                GBell
             531                         Genesis21Shop
             537                              Hainiter
             541                         HOBULL Mall
             555                              Kingtree
             560                          Liberty Dealss
             562                      Little Bear Junkers
             563                               Livoty
             567                                mawp
             584                              plafueto
             590                               radarga
             596                             ruianNAh
             600                             Skosnjue
             602                           So Flo Sales
             607                          The Originall
             611                            toitehoo-us
             615                               toyoyo
             625                             wannabuy
             626                              win zone
Case: 1:20-cv-05338 Document #: 44 Filed: 12/16/20 Page 3 of 4 PageID #:2135




 Dated:   December 16, 2020        Respectfully submitted,

                                   /s/ Alison Carter
                                   Ann Marie Sullivan
                                   Alison Carter
                                   AM Sullivan Law, LLC
                                   1440 W. Taylor St., Suite 515
                                   Chicago, Illinois 60607
                                   Telephone: 224-258-9378
                                   E-mail: ams@amsullivanlaw.com
                                   ATTORNEYS FOR PLAINTIFF
    Case: 1:20-cv-05338 Document #: 44 Filed: 12/16/20 Page 4 of 4 PageID #:2136




                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the above and foregoing
document was electronically filed on December 16, 2020 with the Clerk of the Court using the
CM/ECF system, which will automatically send an email notification of such filing to all registered
attorneys of record.

                                                     /s/ Alison Carter
                                                     Alison Carter
